Case 2:20-cv-10879-RGK-KS Document 38 Filed 01/25/21 Page 1of5 Page ID #:2313

JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
CIVIL MINUTES - GENERAL
Case No. 2:20-cv-10879-RGK-KS Date January 25, 2021

 

 

Title Gregory Torres et al v. Honeywell, Inc. et al

 

 

Present: The Honorable R. GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

 

Sharon L. Williams Not Reported N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiff: Attorneys Present for Defendants:
Not Present Not Present
Proceedings: (IN CHAMBERS) Order Re: Plaintiff’s Motion to Remand and for

Attorneys’ Fees [DE 23]; Avco Corporation’s Motion to Dismiss for Lack
of Personal Jurisdiction [DE 14]

I. INTRODUCTION

On May 17, 2015, a Commander 114B aircraft crashed in Laughlin, Nevada, claiming the lives
of three passengers and severely injuring the pilot. On May 12, 2017, Gregory Torres, the pilot,
individually and as executor of the estate of Diana Marie Soto; Melinda C. Green, individually and as
executrix of the estate of Evelyn C. Walker; and Samantha Walker Perry, individually and as personal
representative of the estate of James Dale Walker, (collectively, “Plaintiffs”) filed a Complaint in state
court against fourteen Defendants: Honeywell, Inc., Honeywell International, Inc., Honeywell
Aerospace, Garrett by Honeywell, Honeywell Turbo Technologies, Honeywell Engines and Systems,
Inc., Honeywell Engine Control Systems (collectively, “Honeywell Defendants”);! Approved Turbo
Components, Inc. (“Approved Turbo”); Turbo 2000 Corporation; Fine Line Designs; Camarillo Aircraft
Service; Fly in Vacations; Aveo Corporation (“Aveo”);? and Lycoming Engines (collectively,
‘“Defendants”). Plaintiffs allege (1) strict liability; (2) negligence; (3) breach of express and implied
warranties; (4) fraud; (5) negligent misrepresentation; (6) negligent infliction of emotional distress; (7)
recklessness, outrageousness, willful and wanton misconduct; and (8) survival action.

On August 12, 2019, Avco removed this case for the first tume on the basis that Approved Turbo,
a non-diverse defendant, was fraudulently joined. On October 4, 2019, this Court granted Plaintiffs’ first

 

On January 12, 2021, Plaintiffs dismissed with prejudice the Honeywell Defendants.

? Plaintiffs refer to Avco and Lycoming Engines as separate entities. However, Lycoming Engines is an
operating division of Avco, not a separate corporate entity. (See Notice of Removal 2:15—19, ECF No.
1.) Accordingly, the Court will refer to Avco only.

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 5
Case 2:20-cv-10879-RGK-KS Document 38 Filed 01/25/21 Page 2o0f5 Page ID #:2314

JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
CIVIL MINUTES - GENERAL
Case No. 2:20-cv-10879-RGK-KS Date January 25, 2021

 

 

Title Gregory Torres et al v. Honeywell, Inc. et al

 

motion to remand. Plaintiffs later dismissed Approved Turbo, and on November 30, 2020, Avco
removed the case again, on the basis of diversity jurisdiction under 28 U.S.C § 1332.

Presently before the Court is Plaintiffs’ Motion to Remand and for Attorneys’ Fees and Avco’s
Motion to Dismiss for Lack of Personal Jurisdiction. For the following reasons, the Court GRANTS
Plaintiffs’ Motion to Remand and DENIES Plaintiffs’ request for attorneys’ fees and costs. Given the
Court’s remand order, the Court finds that Avco’s challenge to personal jurisdiction is moot and
DENIES without prejudice Avco’s Motion to Dismiss for Lack of Personal Jurisdiction.

Il. FACTUAL BACKGROUND
In their Complaint Plaintiffs allege as follows:

On May 17, 2015, a Commander 114B aircraft (“Aircraft”) crashed in Laughlin, Nevada. The
Aircraft had four people aboard—Plaintiff Gregory Torres, the pilot, and three passengers, James Dale
Walker, Evelyn C. Walker, and Diana Marie Soto. As a result of the crash, the Aircraft ignited and
burned the occupants as they attempted to exit. James Dale Walker was consumed by fire as he was
exiting the Aircraft. Plaintiff Gregory Torres and the remaining two passengers survived the crash but
sustained severe burns and injuries. Evelyn C. Walker and Diana Marie Soto later died as a result of
these injuries. An investigation revealed that the crash was caused by a malfunction in the Aircraft’s
turbocharger.

On May 12, 2017, Plaintiffs filed two state actions arising out of this accident—one in Arizona
and one in California. Plaintiffs served Avco in the California action on July 26, 2019. On August 12,
2019, Avco removed the case to federal court on the basis that Approved Turbo, the only non-diverse
defendant, was a sham defendant. Plaintiffs moved to remand, and this Court granted the motion on
October 4, 2019.

The Arizona action proceeded in state court. Plaintiffs sought discovery from Approved Turbo in
the Arizona case, and secured a declaration from its representative in support of Plaintiffs’ opposition to
motion for summary judgment. Plaintiffs did not seek any formal discovery from Approved Turbo in the
California action. Approved Turbo never responded to Plaintiffs’ complaints in either state case, and
Plaintiffs never sought a default judgment against it. Plaintiffs settled with Approved Turbo and on
November 9, 2020, dismissed it from the California action. With the only non-diverse defendant
dismissed from the action, Avco once again removed the case on November 30, 2020.

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 2 of 5
Case 2:20-cv-10879-RGK-KS Document 38 Filed 01/25/21 Page 30f5 Page ID #:2315

JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
CIVIL MINUTES - GENERAL
Case No. 2:20-cv-10879-RGK-KS Date January 25, 2021

 

 

Title Gregory Torres et al v. Honeywell, Inc. et al

 

tl. JUDICIAL STANDARD

Pursuant to 28 U.S.C. § 1332, district courts shall have original jurisdiction over any civil action
in which the parties are citizens of different states, and the action involves an amount in controversy that
exceeds $75,000. The defendant removing the case to federal court bears the burden of establishing the
jurisdictional facts, namely the amount in controversy and complete diversity of the parties. Abrego
Abrego v. Dow Chemical Co., 443 F.3d 676, 682-83 (9th Cir. 2006).

However, a case may not be removed under diversity jurisdiction “more than 1 year after
commencement of the action, unless the district court finds that the plaintiff has acted in bad faith in
order to prevent a defendant from removing the action.” 28 U.S.C. § 1446(c)(1). Absent bad faith, the
Court must remand the case if removal was untimely. Fristoe v. Reynolds Metals Co., 615 F.2d 1209,
1212 (9th Cir. 1980).

IV. DISCUSSION

The parties agree that the removal in this instance is presumptively untimely as the action was
removed more than one year after it commenced.’ As such, unless Avco can establish that Plaintiffs
acted in bad faith to prevent earlier removal, Avco’s untimely removal is improper. As discussed below,
the Court finds that Plaintiffs’ conduct does not rise to the level of bad faith and grants Plaintiffs’
Motion.

A. Bad Faith

Although the Ninth Circuit has yet to address the applicable standard for bad faith under §
1446(c)(1), district courts in this jurisdiction have found that the bad faith requirement “sets a high
threshold.” NKD Diversified Enters., Inc. v. First Mercury Ins. Co., No. 1:14-cv-00183-AWI-

SAB, 2014 WL 1671659, at *3 (E.D. Cal. Apr. 28, 2014). Such a standard is consistent with the Ninth
Circuit authority establishing a “strong presumption against removal jurisdiction.” Geographic
Expeditions, Inc. v. Est. of Lhotka ex rel. Lhotka, 599 F.3d 1102, 1107 (9th Cir. 2010) (holding that
remand is proper “if there is any doubt as to the right of removal in the first instance’’).

 

3 State law determines when an action “commences” for purposes of the one-year time limit for
diversity-based removal. Bush v. Cheaptickets, Inc., 425 F.3d 683, 688 (9th Cir. 2005). Under California
law, an action commences when the initial complaint is filed. Cal. Civ. Proc. Code § 350. Accordingly,
the California action commenced on May 12, 2017.

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 3 of 5
Case 2:20-cv-10879-RGK-KS Document 38 Filed 01/25/21 Page 4of5 Page ID #:2316

JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
CIVIL MINUTES - GENERAL
Case No. 2:20-cv-10879-RGK-KS Date January 25, 2021

 

 

Title Gregory Torres et al v. Honeywell, Inc. et al

 

In determining bad faith, courts have generally inquired whether the plaintiff engaged in strategic
gamesmanship designed to keep the case in state court until the one-year deadline has expired. As a part
of that inquiry, courts have considered the timing of naming and dismissing the non-diverse defendant,
the explanation given for dismissal, and whether the plaintiff actively litigated the case in “any capacity”
against a non-diverse defendant before dismissal. Heacock v. Rolling Frito-Lay Sales, LP, No. C16-
0829-JCC, 2016 WL 4009849, at *3 (W.D. Wash. July 27, 2016); Aguayo v. AMCO Ins. Co., 59 F.
Supp. 3d 1225, 1263 (D.N.M. 2014).

Here, no facts suggest that Plaintiffs engaged in strategic gamesmanship. First, Plaintiffs named
Approved Turbo as a defendant in its initial Complaint on May 12, 2017 and dismissed it on November
9, 2020—more than three years after the commencement of the action and more than two years after the
one-year deadline for removal had already passed. Plaintiffs gained no jurisdictional benefit by waiting
two additional years before dismissing Approved Turbo. Further, Plaintiffs’ explanation for Approved
Turbo’s dismissal is reasonable—after Plaintiffs learned more information about Approved Turbo’s
involvement in the accident and secured a declaration from its representative in support of Plaintiffs’
opposition to the summary judgment motion in the Arizona case, Plaintiffs settled with Approved Turbo
and dismissed it from the California action.

Additionally, facts suggest that Plaintiffs litigated the case against Approved Turbo before
dismissing it. Although Plaintiffs did not seek default judgment against Approved Turbo or take any
formal discovery from it in the California case, facts suggest that the parties cooperated and negotiated
to streamline the case in both states. See Aguayo, 59 F. Supp. 3d at 1264—65 (court defining “active
litigation” broadly, such as when a plaintiff asserts valid claims, negotiates a settlement, takes discovery,
etc.). Further, Avco presented no evidence to suggest that Plaintiffs sought discovery only from other
defendants in the California action and deliberately excluded Approved Turbo. Therefore, the Court
finds that Plaintiffs did not engage in strategic gamesmanship. Accordingly, Plaintiffs’ conduct does not
rise to the level of bad faith.

Because Avco cannot establish that Plaintiffs acted in bad faith to prevent earlier removal,
Avco’s untimely removal was improper. Therefore, the Court remands this case to the state court.

B. Attorneys’ Fees and Costs

Plaintiffs also request the Court to award attorneys’ fees and costs incurred in filing Plaintiffs’
Motion. For the following reasons, the Court denies Plaintiffs’ request.

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 4 of 5
Case 2:20-cv-10879-RGK-KS Document 38 Filed 01/25/21 Page5of5 Page ID #:2317

JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
CIVIL MINUTES - GENERAL
Case No. 2:20-cv-10879-RGK-KS Date January 25, 2021

 

 

Title Gregory Torres et al v. Honeywell, Inc. et al

 

Absent unusual circumstances, a court may award costs and attorneys’ fees under 28 U.S.C. §
1447(c) “only where the removing party lacked an objectively reasonable basis for seeking
removal.” Martin v. Franklin Capital Corp., 546 U.S. 132, 141 (2005). Thus, where an objectively
reasonable basis for removal existed, attorneys’ fees may not be granted. See Lussier v. Dollar Tree
Stores, Inc., 518 F.3d 1062, 1065 (9th Cir. 2008) (removal will not be deemed objectively unreasonable
“solely because the removing party’s arguments lack merit, or else attorney’s fees would always be
awarded whenever remand is granted”).

Plaintiffs do not contend that unusual circumstances existed. Therefore, the Court may award
Plaintiffs attorneys’ fees and costs only if Avco lacked an objectively reasonable basis for seeking
removal. Avco points to Plaintiffs’ conduct, such as failure to seek default judgment against Approved
Turbo and failure to conduct any formal discovery with it in the California action, that might be
indicative of Plaintiffs’ strategic gamesmanship to prevent tumely removal. Although the Court disagrees
with Avco’s assessment, Avco appears to have had at least some reasonable basis for its position.
Therefore, the Court finds that it is inappropriate to award the attorneys’ fees and costs requested by
Plaintiffs.

V. CONCLUSION

For the foregoing reasons, the Court GRANTS Plaintiffs’ Motion and remands this case to the
state court. The Court DENIES Plaintiffs’ request for attorneys’ fees and costs. Given the Court’s
remand order, the Court DENIES as moot Avco’s Motion to Dismiss for Lack of Personal Jurisdiction.

IT ISSO ORDERED.

 

Initials of Preparer

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 5 of 5
